J-S78021-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellee

                    v.

ALEC DEVON KREIDER

                         Appellant                 No. 1270 MDA 2014


                 Appeal from the PCRA Order July 11, 2014
             In the Court of Common Pleas of Lancaster County
            Criminal Division at No(s): CP-36-CR-0003446-2007

BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY JENKINS, J.:                     FILED APRIL 20, 2016

      In this appeal under the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541–46, Alec Kreider argues that Miller v. Alabama, -- U.S. --,

132 S. Ct. 2455 (2012) (mandatory life-without-parole      sentences   for

juveniles violate the Eighth Amendment), applies retroactively to his

mandatory life sentence for first degree murder.    In accordance with our

Supreme Court’s directive, we remand this case to the court of common

pleas for further proceedings.

      A brief procedural history will suffice. On June 25, 2012, the United

States Supreme Court held in Miller that “mandatory life without parole for

those under the age of 18 at the time of their crimes violates the Eighth

Amendment's prohibition on cruel and unusual punishments." Id., 132 S.Ct.

at 2460.   On August 1, 2012, Kreider filed a PCRA petition (his fourth) in


                                     1
J-S78021-14



which he requested relief based on Miller.      On July 11, 2014, the PCRA

court denied Kreider’s petition. On December 18, 2014, we affirmed on the

ground that Miller does not apply retroactively to Kreider’s case.

      On January 25, 2016, however, the United States Supreme Court held

in Montgomery v. Louisiana, -- U.S. --, 136 S. Ct. 718 (2016), that Miller

applies retroactively. On February 24, 2016, our Supreme Court remanded

the present appeal for further proceedings consistent with Montgomery.

See Commonwealth v. Kreider, No. 39 MAL 2015 (Pa., 2/24/16).

      In accordance with our Supreme Court’s order, we remand to the

PCRA court for further proceedings consistent with Montgomery.

      Case remanded with instructions. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2016




                                    -2-